UNITED STATES DISTRICT COURT                                         '                                                            \'                ---   .
                                                                                       ~~L~ 1 , . '
                                                                                                                                       -      --

                                                                     '   '   -,    '   -   • ["        •. •    •   - -,    ;✓.;            ' \ ~1"'"1
                                                                                                                                           dVC7..__.      i
SOUTHERN DISTRICT OF NEW YORK                                        : ').
                                                                     ''           1'        \-----<   '1   1   t      ,-
                                                                                                                   ' -. __) \ l.{I \ __ ·•     ~- --~ ;
                                                                                                                                                          >




-----------------------------------------------------------X
JOSE MARCANO,
                                   Plaintiff,                                          19     CIVIL 3704 (JCM)

                 -v-                                                                           JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated March 16, 2020, that the Commissioner of Social Security pay to

the Plaintiff attorney fees in the amount of $4,879, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412.


Dated: New York, New York
       March 16, 2020

                                                                             RUBY J. KRAJICK

                                                                                           Clerk of Court
                                                               BY:

                                                                                  ~
